DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “high torque demand event includes driving situations requiring a high acceleration” and “the low torque demand event includes driving situations requiring a low acceleration” are indefinite since the combination of “high torque” and “high acceleration” includes the relative term “high” rendering the metes and bounds of what is considered a “high torque demand event” with driving situations requiring “high acceleration” such that it is unclear what is and is not included in such high torque demand events. Similarly, the remaining claim language with respect to “low” is also indefinite for the same reasons. For example, it is unclear what driving situations require “high” acceleration, such that it is further unclear what driving situations would be categorized as a “high torque demand event”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0297435 to Filev et al. (Filev)
With respect to claims 1, Filev discloses a vehicle data processing system comprising: 
a telematics subsystem configured to receive map data for a vehicle (¶20 “Vehicle 100 is shown with global positioning system (GPS) receiver 130. Satellite 102 provides time stamped information to GPS receiver 130 which relays the information to vehicle position determining system 140”) (FIG. 1) (¶¶ 43-44 “GPS signals . . . electronic horizon . . . plurality of road grade values that describe road grade of the road the vehicle is traveling . . . electronic horizon extracts road grade values from a database that describes road conditions ( e.g., grade values stored in memory, the grade values extracted from a three dimensional map of the earth's surface)”) (¶61 “prediction horizon based on mapped road conditions”)
one or more sensors configured to receive sensor data related to the vehicle or user of the vehicle (502, FIG. 5); and 
a vehicle controller unit (VCU) (i.e., 12, FIG. 4) coupled to the telematics subsystem (¶ 20 “Vehicle positioning determination system 140 relays present and future road grade data to controller 12”); and 
one or more sensors and configured to change a torque limit for an electric motor (¶ 23 “vehicle motive power source may be a diesel engine, a turbine, or an electric machine”; ¶ 30 electric motor; ¶57 “If the motive power source is an electric machine, the machine torque may be adjusted via varying current supplied to the electric machine”; ¶71 “fuel or energy consumption rates”; ¶ 68 “energy consumption model”; ¶75 “changing a state of torque actuator . . . amount of current supplied to an electric machine”) of the vehicle based on a context derived from the received map data or sensor data (¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is 

With respect to claim 2, Filev discloses the VCU is configured to enter a mode for dynamic power saving and set the torque limit to a lower base limit from a higher base limit to conserve power consumption (¶43 “sensors for determining vehicle motive power source torque, speed, energy consumption”; ¶53 “cost function describes control objectives or goals for the optimizer 530. For example, the cost function may seek to minimize fuel consumption . . . and constrain torque output of the vehicles motive power to less than a threshold torque”; ¶55 “determine an optimal torque command or demand to output to the vehicle's motive power source”; ¶¶ 68 “method 600 estimates fuel economy for blocks . . . in the electronic horizon by indexing a motive power source fuel or vehicle energy consumption model using the optimal torque value for the block determined at 610 and motive power source speed. The vehicle energy consumption model stores empirically determined fuel or energy consumption rates and outputs the rates; 71 “expected fuel economy value E1 for prediction horizon . . . estimates fuel economy . . . indexing . . . energy consumption model using the optimal torque values  . . . empirically determined . . . energy consumption rates”) (¶¶ 73-74 “trajectory also includes a torque demand vector or array for operating the vehicle's motive power source operate at idle or another low energy consumption state . . . The torque demand also provides for minimizing vehicle fuel consumption”; ¶84 “solution may be compared to the cost function”; ¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is operating under a first set of conditions . . . torque command is based on a prediction horizon, and where the prediction horizon includes road grade data”; claims 17-19).
1 and override the mode for dynamic power savings to temporarily set the torque limit back to the higher base limit (¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the vehicle operates under the conditions of claim 17, i.e., convex consumption model while vehicle operating and first set of conditions with first upper torque threshold and then, per claim 18, the VCU detects a high torque event, i.e., non-convex consumption model and second conditions, vehicle has second upper torque threshold, the first upper torque threshold is overridden to the second upper torque threshold, which, per ¶95, is higher than the first upper torque threshold)

With respect to claim 4, Filev discloses the VCU is configured to reset the torque limit back to the lower base limit if the high torque demand event is no longer detected (¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the VCU is detecting a non-convex claim 18, i.e., non-convex consumption model a second upper torque threshold is used, and then, per claim 17, the VCU ceases to detect non-convex consumption model i.e., a convex consumption model, the torque limit is reset back to a lower base limit (the first upper threshold limit, which, per ¶95, is lower than the second upper torque threshold)

With respect to claim 5, Filev discloses the context includes a vehicle location context based on
the map data, 
a vehicle context based on sensor data from one or more sensors, or 
a user context based on sensor data from one or more sensors 


With respect to claim 6, it is important to note that since claim 6 depends from claim 5 which only requires the context is based on one of, map data, sensor data or user context, only one of the further limitations recited in claim 6 is required by the claim language. With respect to claim 6, Filev discloses vehicle location context includes 
vehicle road location status (¶61 “evaluating operating the vehicle at road conditions the vehicle is expected to encounter . . . based on mapped road conditions”; claim 19 “torque command based on a prediction horizon . . . includes road grade data”), 
the vehicle context includes vehicle thermal status2 (¶ 33 “controller 12 may receive various signals from sensors coupled to the engine 330 . . . engine coolant temperature (ECT) from a temperature sensor 323 coupled to a cooling sleeve 314”; ¶43 “ambient environmental operating conditions”; ¶61 “torque profile based on a predicted road grade . . . control parameters . . . present road angle the vehicle is traveling on”; ¶65 “road grade or slope . . . torque output . . . energy consumption”; 
and the user context includes kick down pedal status3 (¶ 43 “Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold” (i.e., via cruise control operation; ¶ 40, ¶ 42 ; ¶54 “cruise control system 500 operating constraints are determined from driver inputs”; ¶64).

With respect to claim 13, Filev discloses a method for a vehicle comprising: 
entering into a mode for dynamic power savings based on a context derived from map data or sensor data (¶ 23 “vehicle motive power source may be a diesel engine, a turbine, or an electric machine”; ¶ 30 electric motor; ¶57 “If the motive power source is an electric machine, the machine torque may be adjusted via varying current supplied to the electric machine”; ¶71 “fuel or energy consumption rates”; ¶75 “changing a state of torque actuator . . . amount of current supplied to an electric machine”) (¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is operating under a first set of conditions . . . torque command is based on a prediction horizon, and where the prediction horizon includes road grade data”; claims 17-19) (¶53 “minimize fuel consumption . . constrain torque output of the vehicles motive power to less than a threshold torque”) (¶43 “sensors for determining vehicle motive power source torque, speed, energy consumption”; ¶ 68 “method 600 estimates fuel economy for blocks . . . in the electronic horizon by indexing a motive power source fuel or vehicle energy consumption model using the optimal torque value for the block determined at 610 and motive power source speed. The vehicle energy consumption model stores empirically determined fuel or energy consumption rates and outputs the rates; 71 “expected fuel economy value E1 for prediction horizon . . . estimates fuel economy . . . indexing . . . energy consumption model using the optimal torque values  . . . empirically determined . . . energy consumption rates”) (¶¶ 73-74 “trajectory also includes a torque demand vector or array for operating the vehicle's motive power source operate at idle or another 
changing a torque limit for an electric motor of the vehicle from a maximum base limit4 to a lower base limit in the mode for dynamic power savings (¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the VCU is detecting a non-convex claim 18, i.e., non-convex consumption model a second upper torque threshold is used, and then, per claim 17, the VCU ceases to detect non-convex consumption model i.e., a convex consumption model, the torque limit is reset back to a lower base limit (the first upper threshold limit, which, per ¶95, is lower than the second upper torque threshold)

With respect to claim 14, Filev discloses entering into the mode for dynamic power savings includes detecting the context including at least one of:
a vehicle location context based on the map data, 
a vehicle context based on sensor data, and
a user context based on sensor data from one or more sensors 
(¶ 43 “control system 500 includes vehicle sensors as shown at block 502. Vehicle sensors may include but are not limited to sensors for determining vehicle motive power source torque, speed, energy consumption or fuel consumption, ambient environmental operating conditions, distance measuring devices, GPS signals, road conditions, and driver inputs. Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold.”; ¶65; ¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is operating under a first set of conditions . . . torque command is based on a prediction horizon, and where the prediction horizon includes road grade data”; claims 17-

With respect to claim 15, it is important to note that since claim 15 depends from claim 14 which only requires the context is based on one of, map data, sensor data or user context, only one of the further limitations recited in claim 15 is required by the claim language. With respect to claim 15, Filev discloses vehicle location context includes 
vehicle road location status (¶61 “evaluating operating the vehicle at road conditions the vehicle is expected to encounter . . . based on mapped road conditions”; claim 19 “torque command based on a prediction horizon . . . includes road grade data”), 
the vehicle context includes vehicle thermal status5 (¶ 33 “controller 12 may receive various signals from sensors coupled to the engine 330 . . . engine coolant temperature (ECT) from a temperature sensor 323 coupled to a cooling sleeve 314”; ¶43 “ambient environmental operating conditions”; ¶61 “torque profile based on a predicted road grade . . . control parameters . . . present road angle the vehicle is traveling on”; ¶65 “road grade or slope . . . torque output . . . energy consumption”; ¶111 “controller . . . change in road grade from a positive grade to a negative grade or zero grade”; ¶47 “road angle is theta”), 
and the user context includes kick down pedal status6 (¶ 43 “Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold” (i.e., via cruise control operation; ¶ 40, ¶ 42 ; ¶54 “cruise control system 500 operating constraints are determined from driver inputs”; ¶64); 

7 derived from map data or sensor data; and
changing temporarily the torque limit for the electric motor of the vehicle from the lower base limit to the maximum base limit which is higher than the lower base limit (¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the vehicle operates under the conditions of claim 17, i.e., convex consumption model while vehicle operating and first set of conditions with first upper torque threshold and then, per claim 18, the VCU detects a high torque event, i.e., non-convex consumption model and second conditions, vehicle has second upper torque threshold, the first upper torque threshold is overridden to the second upper torque threshold, which, per ¶95, is higher than the first upper torque threshold)
	
With respect to claim 17, Filev discloses detecting a low torque demand event8; and changing the torque limit from the maximum base limit to the lower base limit if the low torque demand event is detected (¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the VCU is detecting a non-convex claim 18, i.e., non-convex consumption model a second upper torque threshold is used, and then, per claim 17, the VCU ceases to detect non-convex consumption model a convex consumption model, the torque limit is reset back to a lower base limit (the first upper threshold limit, which, per ¶95, is lower than the second upper torque threshold) (FIG. 9A, 9B, fuel rate, see also ¶68 “motive power source speed . .  energy consumption rates”; ¶95 “The vertical axis represents fuel 

With respect to claim 18, Filev discloses the high torque demand event9 includes driving situations requiring a high acceleration10 and the low torque demand event11 includes driving situations requiring a low acceleration12. (FIG. 9A, 9B, fuel rate, see also ¶68 “motive power source speed . .  energy consumption rates”; ¶95 “The vertical axis represents fuel flow rate to an engine. The horizontal axis represents engine torque. The axis directed into the paper is engine speed . .  use rate corresponding to selected engine speeds”) (¶43 “sensors for determining . .  motive power source . . . speed . . . road conditions . . . accelerator pedal position; ¶47 “acceleration is g”; ¶¶ 44 “road grade . . . road angle”; ¶61 “optimal . . . torque profile based on a predicted road grade”) (¶102 “the vehicle velocity is decreasing from a higher level within the cruise control desired vehicle speed range. Such conditions may be indicative of the vehicle approaching a top of a hill”; ¶111 “vehicle controller selectively shifts to neutral depending on conditions vehicle operating conditions and road grade or road slope value in the prediction or electronic horizon . . . a change in road grade from a positive grade to a negative grade or zero grade as determined from the prediction or electronic horizon”; claim 14 “determine optimal vehicle . . . torque profile based on a predicted road grade”, claim 19). 

With respect to claims 19-20, Filev discloses rendering the mode for dynamic power savings inactive (i.e., cruise control with power savings algorithm described in claims 15-19 “cruise control method”, wherein a user can disable cruise control power savings algorithm by pressing accelerator, i.e., ¶64 “Cruise control mode may be determined to be desired in response to a driver applying a button, switch, or issuing a voice command indicating a desire to enter cruise control mode . . . It may be judged that cruise control mode is not desired if a driver applies a brake, operates a button, switch, or issues a  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of U.S. Patent Application Publication No. 2011/0066308 to Yang et al. (“Yang”)
With respect to claim 7, Filev discloses a vehicle data processing system comprising: 
an electric motor (¶ 30 electric motor; ¶57 “If the motive power source is an electric machine, the machine torque may be adjusted via varying current supplied to the electric machine”; ¶ 23 “vehicle motive power source may be a diesel engine, a turbine, or an electric machine”);
a telematics subsystem to receive map data and global positioning system (GPS) data for a vehicle (¶20 “Vehicle 100 is shown with global positioning system (GPS) receiver 130. Satellite 102 provides time stamped information to GPS receiver 130 which relays the information to vehicle position determining system 140”) (FIG. 1) (¶¶ 43-44 “GPS signals . . . electronic horizon . . . plurality of road grade values that describe road grade of the road the vehicle is traveling . . . electronic horizon extracts road grade values from a database that describes road conditions ( e.g., grade values stored in memory, the grade values extracted from a three dimensional map of the earth's surface)”) (¶61 “prediction horizon based on mapped road conditions”)

a powertrain subsystem coupled to the electric motor (FIG. 3-5) (¶ 39 “drive train”), telematics subsystem (¶ 20 “Vehicle positioning determination system 140 relays present and future road grade data to controller 12”) and one or more sensors (502, FIG. 5, “vehicle sensors and inputs”), 
the powertrain subsystem including a controller (VCU) (i.e., 12, FIG. 4) to change a torque limit for the electric motor based on a context derived from the received map data, GPS data or sensor data (¶ 23 “vehicle motive power source may be a diesel engine, a turbine, or an electric machine”; ¶ 30 electric motor; ¶57 “If the motive power source is an electric machine, the machine torque may be adjusted via varying current supplied to the electric machine”; ¶71 “fuel or energy consumption rates”; ¶ 68 “energy consumption model”; ¶75 “changing a state of torque actuator . . . amount of current supplied to an electric machine”) of the vehicle based on a context derived from the received map data or sensor data (¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is operating under a first set of conditions . . . torque command is based on a prediction horizon, and where the prediction horizon includes road grade data”; claims 17-19) (¶53 “minimize fuel consumption . . constrain torque output of the vehicles motive power to less than a threshold torque”) (¶ 43 “control system 500 includes vehicle sensors as shown at block 502. Vehicle sensors may include but are not limited to sensors for determining vehicle motive power source torque, speed, energy consumption or fuel consumption, ambient environmental operating conditions, distance measuring devices, GPS signals, road conditions, and driver inputs. Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold.”; ¶65; ¶61 “evaluating operating the vehicle at road conditions the vehicle is expected to encounter . . . based on mapped road conditions”). 
Filev at least suggests the electric motor is coupled to a battery, since electric machines in a mobile vehicle require a power source such as a battery to operate, but does not explicitly recite the term “battery”. Coupling a battery to an electric motor in a vehicle was a universal and well known practice at preferred engine torque/speed and motor torque/speed inside the constraint operating space to maximize system efficiency and performance. These constraints, including available engine torque, available electric motor torque, available battery power and available hydraulic clutch capacity, are enforced dynamically at every time step by the powertrain control scheme 430”; ¶30; ¶48; claim 11 “predicting an impending road load associated with the vehicle navigation, traffic patterns, operator driving patterns, and the operator torque request”; claim 15, claim 2 “controlling operation of the hybrid powertrain system in response to a commanded output torque and the boundary conditions associated with the predicted state-of-charge trajectory for the energy storage device”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to couple the electric motor to a battery, as taught by Yang, in the system of Filev since Filev at least suggest such an arrangement, as noted above and in order to “to convert stored energy to mechanical power and operative to convert mechanical power to energy that can be stored in the ESD 210” (Yang, ¶ 14). 
With respect to claim 8, Filev in view of Yang disclose the controller enters a mode for dynamic power savings and set the torque limit to a lower base limit from a higher base limit to conserve power consumption by the battery to drive the electric motor (Filev, ¶43 “sensors for determining vehicle motive power source torque, speed, energy consumption”; ¶53 “cost function describes control objectives or goals for the optimizer 530. For example, the cost function may seek to minimize fuel consumption . . . and constrain torque output of the vehicles motive power to less than a threshold torque”; ¶55 “determine an optimal torque command or demand to output to the vehicle's motive power source”; ¶ 68 “method 600 estimates fuel economy for blocks . . . in the electronic horizon by indexing a motive power source fuel or 
With respect to claim 9, Filev in view of Yang disclose the controller detects a high torque demand event and overrides the mode for dynamic power savings to temporarily set the torque limit back to the higher base limit (Filev, ¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the vehicle operates under the conditions of claim 17, i.e., convex consumption model while vehicle operating and first set of conditions with first upper torque threshold and then, per claim 18, the VCU detects a high torque event, i.e., non-convex consumption model and second conditions, vehicle has second upper torque threshold, the first upper torque threshold is overridden to the second upper torque threshold, which, per ¶95, is higher than the first upper torque threshold)
With respect to claim 10, Filev in view of Yang disclose the controller resets the torque limit back to the lower base limit if the high torque demand event is no longer detected (Filev, ¶ 95 “Further, the narrow band torque request output by the controller for the convex vehicle fuel consumption model includes an upper torque threshold that is a lower torque than an upper torque threshold for the non-convex vehicle fuel consumption model” i.e., per claims 17-19 for example, when the VCU is detecting a 

With respect to claim 11, Filev in view of Yang disclose the context includes 
a vehicle location context based on the map data or GPS data, 
a vehicle context based on sensor data from one or more sensors, or 
a user context based on sensor data from one or more sensors.
(Filev, ¶ 43 “control system 500 includes vehicle sensors as shown at block 502. Vehicle sensors may include but are not limited to sensors for determining vehicle motive power source torque, speed, energy consumption or fuel consumption, ambient environmental operating conditions, distance measuring devices, GPS signals, road conditions, and driver inputs. Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold.”; ¶65; ¶¶ 93-94 “evaluation is at least partially based on road conditions the vehicle is expected to encounter at a future time, the road conditions at the future time based on a map of road conditions stored in memory . . . torque command is within a first threshold range . . . fuel consumption model . . . while the vehicle is operating under a first set of conditions . . . torque command is based on a prediction horizon, and where the prediction horizon includes road grade data”; claims 17-19; ¶61 “evaluating operating the vehicle at road conditions the vehicle is expected to encounter . . . based on mapped road conditions”).

With respect to claim 12, it is important to note that since claim 12 depends from claim 11 which only requires the context is based on one of, map data or GPS data, sensor data or user context data, only one of the further limitations recited in claim 12 is required by the claim language. 
With respect to claim 12, Filev in view of Yang discloses vehicle location context includes 

the vehicle context includes vehicle thermal status (Filev, ¶ 33 “controller 12 may receive various signals from sensors coupled to the engine 330 . . . engine coolant temperature (ECT) from a temperature sensor 323 coupled to a cooling sleeve 314”; ¶43 “ambient environmental operating conditions”; ¶61 “torque profile based on a predicted road grade . . . control parameters . . . present road angle the vehicle is traveling on”; ¶65 “road grade or slope . . . torque output . . . energy consumption”; ¶111 “controller . . . change in road grade from a positive grade to a negative grade or zero grade”; ¶47 “road angle is theta”) (Yang, ¶ 19 “Monitored states of the ESD 210 preferably include instantaneous current flow and temperature when the ESD 210 includes an electrical energy storage device”; ¶ 38 “Temp is a temperature of the ESD 210 and SOC is the present state-of-charge of the ESD 210”), and 
the user context includes kick down pedal status (Filev, ¶ 43 “Driver inputs may include a desired vehicle speed, brake pedal position, accelerator pedal position, a higher vehicle speed threshold, and a lower vehicle speed threshold” (i.e., via cruise control operation; ¶ 40, ¶ 42 ; ¶54 “cruise control system 500 operating constraints are determined from driver inputs”; ¶64)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide any limiting definition of what could be included in a high torque demand event, but rather, the high torque demand event could include any event identified by contextual parameters (i.e., ¶33 “context 351 can include parameters 354 identify any number of contexts for a high torque demand event 353 . . . [p]arameters 354 can include any number of torque limits or intervals of varying torque limits to be used for low torque demand events 352 or high torque demand events 353”) 
        2 No limiting definition is provided for “high thermal status” but appears to include detection of moving up a steep hill or in deep snow and electrical demand from cooling exceeds a set limit, internal cabin temperature above a threshold, battery temperature (Spec. ¶ 65 “Examples causing a high thermal demand events can be vehicle 110 moving up a steep hill or in deep snow which can be detected by sensors on vehicle 110”; ¶30)
        3 Includes operating in cruise control (Spec. ¶30). 
        4 No limiting definition for “maximum base limit” is provided in the specification. 
        5 No limiting definition is provided for “high thermal status” but appears to include detection of moving up a steep hill or in deep snow and electrical demand from cooling exceeds a set limit, internal cabin temperature above a threshold, battery temperature (Spec. ¶ 65 “Examples causing a high thermal demand events can be vehicle 110 moving up a steep hill or in deep snow which can be detected by sensors on vehicle 110”; ¶30)
        6 Includes operating in cruise control (Spec. ¶30). 
        7 The specification does not provide any limiting definition of what could be included in a high torque demand event, but rather, the high torque demand event could include any event identified by contextual parameters (i.e., ¶33 “context 351 can include parameters 354 identify any number of contexts for a high torque demand event 353 . . . [p]arameters 354 can include any number of torque limits or intervals of varying torque limits to be used for low torque demand events 352 or high torque demand events 353”) 
        8 No limiting definition is provided in the specification for a “low torque demand event”. 
        9 No limiting definition is provided for “high torque demand event” in the specification
        10 No limiting definition is provided for “high acceleration” in the specification 
        11 No limiting definition is provided for “low torque demand event” in the specification
        12 No limiting definition is provided for “low acceleration” in the specification